
	

113 HR 5823 IH: Incentivizing Healthcare Quality Outcomes Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5823
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Matheson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to create incentives for healthcare providers to
			 promote quality healthcare outcomes, and for other purposes.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the Incentivizing Healthcare Quality Outcomes Act of 2014.
			(b)FindingsCongress makes the following findings:
				(1)Healthcare delivery organizations are faced with an unmanageable array of quality measures and
			 methods of risk adjustment that are overly process oriented, may not
			 relate to health outcomes, and create a significant administrative burden.
				(2)Existing quality measures and methods of risk adjustment used to adjust Medicare payments should be
			 replaced with a comprehensive and clinically credible quality measurement
			 system based on the rate of occurrence of potentially preventable
			 outcomes.
				(3)Payment adjustment for quality outcomes should be applied to all types of healthcare delivery
			 organizations including hospitals, health systems, Medicare Advantage
			 plans, health homes, and accountable care organizations as well as
			 healthcare professionals.
				2.Incentivizing healthcare quality outcomes
			(a)In generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the
			 following new section:
				
					1899B.Incentivizing healthcare quality outcomes(a)Adjustment of payments to health-Care delivery organization for potentially preventable outcomes
							(1)In generalIn order to provide an incentive for each applicable healthcare delivery organization (as defined
			 in subsection (k)) to reduce potentially preventable outcomes, the amount
			 of payments to the organization under this title for an applicable
			 prospective period (as defined in such subsection) shall be the amount
			 otherwise determined multiplied by the healthcare delivery
			 organization-specific adjustment factor determined under paragraph (2) for
			 such period.
							(2)Healthcare delivery organization specific payment adjustment factor
								(A)In generalFor purposes of paragraph (1), subject to subparagraph (B), the healthcare delivery
			 organization-specific payment adjustment factor described in this
			 paragraph for an applicable healthcare delivery organization for an
			 applicable prospective period is equal to 1 minus the ratio (expressed as
			 a percentage), as determined by the Secretary, of—
									(i)the composite aggregate payments for excess potentially preventable outcomes (described in
			 subsection (c)(1)) for the organization and period; to
									(ii)the aggregate payments under this title to the organization for such period.
									(B)Phase-in of healthcare delivery organization-specific adjustment factorIn no case shall the healthcare delivery organization-specific payment adjustment factor under
			 subparagraph (A) be—
									(i)less than 97 percent or more than 103 percent for fiscal year 2016;
									(ii)be less than 94 percent or more than 106 percent for fiscal year 2017; or
									(iii)be less than 90 percent or more than 110 percent for fiscal year 2018 and each subsequent fiscal
			 year.
									(b)Adjustment to the annual update factor for payments to healthcare professionals in a geographic
			 region for potentially preventable outcomes
							(1)In generalIn order to provide an incentive for healthcare professionals (that are not part of an applicable
			 healthcare delivery organization) in a geographic region to coordinate
			 care and reduce potentially preventable outcomes, the annual update factor
			 for traditional Medicare fee-for-service payments to all such
			 professionals in a geographic region established under paragraph (3) for
			 an applicable prospective period (beginning on or after October 1, 2015)
			 shall be equal to the annual update factor that would otherwise apply
			 multiplied by the geographic-specific potentially preventable outcomes
			 adjustment factor (as described in paragraph (2)) for the geographic
			 region and period.
							(2)Geographic-specific potentially preventable outcomes adjustment factor
								(A)In generalFor purposes of paragraph (1), subject to subparagraph (B), the geographic-specific potentially
			 preventable outcomes adjustment factor described in this paragraph for a
			 geographic region for an applicable prospective period is equal to 1 minus
			 the ratio (expressed as a percentage), as determined by the Secretary, of—
									(i)the sum of the composite aggregate payments for excess potentially preventable outcomes (described
			 in subsection (c)(1)) for Medicare beneficiaries enrolled in traditional
			 Medicare fee-for-service across all applicable healthcare delivery
			 organizations physically located in the geographic region for the
			 applicable historical period; to
									(ii)the aggregate payments for Medicare beneficiaries enrolled in traditional Medicare fee-for-service
			 across all applicable healthcare delivery organizations physically located
			 in the geographic region for such applicable historical period.
									(B)Phase-inIn no case shall the geographic-specific potentially preventable outcomes adjustment factor for a
			 geographic region under this paragraph—
									(i)be less than 95 percent or more than 105 percent for fiscal year 2016;
									(ii)be less than 90 percent or more than 110 percent for fiscal year 2017; or
									(iii)be less than 80 percent or more than 120 percent for fiscal year 2018 and each subsequent fiscal
			 year.
									(3)Geographic region
								(A)In generalFor the purposes of this subsection and subject to subparagraph (B), the Secretary shall establish
			 geographic regions to which healthcare professionals shall be assigned.
								(B)Restrictions
									(i)Geographic regionsTo the extent practical, the Secretary shall define geographic regions based on core base
			 statistical areas as defined by the Director of the Office of Management
			 and Budget.
									(ii)Assignment of healthcare professionals to geographic regionsThe geographic region to which a healthcare professional is assigned shall be the geographic region
			 in which a plurality of Medicare beneficiaries treated by such
			 professional for the applicable historical period reside, as determined by
			 the Secretary.
									(4)Report on using individual healthcare professional performanceNo later than January 1, 2017, the Secretary shall submit to Congress a report proposing a method
			 of combining the potentially preventable outcomes performance of
			 individual healthcare professionals with the geographic-specific
			 potentially preventable outcomes performance for a geographic region under
			 paragraph (2) for the purpose of determining the potentially preventable
			 outcomes adjustment factor under paragraph (1) to the annual adjustment
			 factor for payments to such individual healthcare professionals.
							(c)Composite aggregate payments for excess potentially preventable outcomes
							(1)In generalThe composite aggregate payments for excess potentially preventable outcomes for an applicable
			 healthcare delivery organization or geographic region for an applicable
			 historical period described in this paragraph is equal to the sum of the
			 following for the healthcare delivery organization or geographic region
			 and period:
								(A)Preventable complicationsThe aggregate payments for excess inpatient potentially preventable complications (as defined in
			 subsection (e)(1)(B)).
								(B)Preventable readmissionsThe aggregate payments for excess potentially preventable readmissions (as defined in subsection
			 (f)(1)(B)).
								(C)Preventable admissionsThe aggregate payments for excess potentially preventable admissions computed (as defined in
			 subsection (g)(1)(B)).
								(D)Preventable emergency room visitsThe aggregate payments for excess potentially preventable emergency room visits (as defined in
			 subsection (h)(1)(B)).
								(E)Preventable outpatient ancillary servicesThe aggregate payments for excess potentially preventable outpatient ancillary services (as defined
			 in subsection (i)(1)(B)).
								(2)Offsetting potentially preventable outcome values being positive or negativeThe aggregate payments for individual excess potentially preventable outcomes under subsections
			 (e)(1)(B), (f)(1)(B), (g)(1)(B), (h)(1)(B), and (i)(1)(B) may have a
			 positive value (indicating the healthcare delivery organization had more
			 potentially preventable outcomes than expected) or a negative value
			 (indicating the healthcare delivery organization had fewer potentially
			 preventable outcomes than expected). The summing of the individual excess
			 potentially preventable outcomes in paragraph (1) for potentially
			 preventable outcomes allows negative values for individual potentially
			 preventable outcomes to offset in part or in whole positive values of
			 other potentially preventable outcomes.
							(3)ExclusionsThe Secretary shall determine the applicability of each type of potentially preventable outcome to
			 different types of healthcare delivery organizations and may exclude
			 potentially preventable outcomes from the calculation of aggregate
			 payments referred to in paragraph (1) for types of healthcare delivery
			 organizations if the Secretary determines that such outcomes are not
			 applicable for such types of organizations.
							(d)Superseding existing payment adjustments for quality; budget neutral adjustment
							(1)In generalFor applicable prospective periods beginning on or after October 1, 2015, no payment adjustment for
			 quality performance shall be made pursuant any of the following
			 provisions:
								(A)Payment adjustments for hospital acquired conditions under section 1886(d)(4)(D), as added by
			 section 5001(c) of Deficit Reduction Act of 2005.
								(B)Payment adjustments for value based purchasing for inpatient hospital services under section
			 1886(o) and for physicians’ services under section 1848(p).
								(C)Payment adjustments for hospital readmissions under section 1886(q), as added by section 3025 of
			 the Patient Protection and Affordable Care Act.
								(D)Payment adjustments for hospital acquired conditions under section 1886(p), as added by section
			 3008 of the Patient Protection and Affordable Care Act.
								(E)Payment adjustments for Medicare Advantage Plans under Sections 1853(n) and 1853(o).
								(F)Other payment adjustments for quality as determined by the Secretary.
								(2)Payment adjustments for reporting quality information unchangedPayment adjustments for reporting quality information that are unrelated to actual quality
			 performance under sections 1833(t)(17), 1848(a), 1848(k), 1848(m) and
			 1833(i)(2)(D) shall not be affected by this subsection.
							(3)Mandated reductions under current lawThe Secretary shall determine the annual reductions in payment mandated by the provisions described
			 in paragraph (1) for fiscal year 2016 and for each subsequent fiscal year.
							(4)Payment reduction factor to achieve budget neutralityThe Secretary shall determine a payment reduction factor for fiscal year 2016 and for each
			 subsequent fiscal year, to be applied under subsections (e)(1)(A)(ii),
			 (f)(1)(A)(ii), (g)(1)(A)(ii), (h)(1)(A)(ii), and (i)(1)(A)(ii), subject to
			 the limitations in subsections (a)(2)(B) and (b)(2)(B), so that there is
			 an aggregate payment reduction under this section for such fiscal year
			 equivalent to the aggregate reduction in payment determined under
			 paragraph (3) for such fiscal year.
							(e)Aggregate payments for excess inpatient potentially preventable complications
							(1)Excess inpatient potentially preventable complications; aggregate payments for excess inpatient
			 potentially preventable complications definedIn this section:
								(A)Excess inpatient potentially preventable complications
									(i)In generalThe term excess inpatient potentially preventable complications means, for an applicable hospital and other applicable healthcare delivery organizations
			 determined appropriate by the Secretary for an applicable historical
			 period for each type of inpatient hospital potentially preventable
			 complication identified under paragraph (2), the sum across all risk
			 classes (as defined in clause (iii)) of the difference between—
										(I)the expected number of inpatient hospital potentially preventable complications for the type of
			 complication for the applicable hospital based on the standard
			 complication rate computed under clause (ii) in each risk class; and
										(II)the applicable hospital’s actual number of inpatient hospital potentially preventable complications
			 for the type of inpatient potentially preventable complication in each
			 risk class in the applicable historical period.Such difference may be a positive or negative number.(ii)Standard complication rateIn carrying out clause (i)(I), the standard complication rate shall be based on the average rate of
			 each type of inpatient hospital potentially preventable complication in
			 each risk class in the applicable historical period, multiplied by the
			 payment reduction factor established under subsection (d)(3) for the
			 applicable prospective period.
									(iii)Risk classesIn this subparagraph, the term risk classes means such exhaustive and mutually exclusive risk classes as the Secretary shall establish in
			 order to apply a risk-adjustment methodology that meets the criteria in
			 subsection (j)(2) and account for the age, reason for admission, severity
			 of illness, and other risk factors identified by the Secretary of patients
			 at the time of hospital admission.
									(B)Aggregate payments for excess inpatient hospital potentially preventable complications
									(i)In generalThe term aggregate payments for excess inpatient hospital potentially preventable complications means, for an applicable hospital and other applicable healthcare delivery organizations
			 determined appropriate by the Secretary and applicable historical period,
			 for all types of inpatient hospital potentially preventable complications
			 identified under paragraph (2), an amount equal to the sum of the amount
			 determined under clause (ii) for such hospital and other applicable
			 healthcare delivery organizations determined appropriate by the Secretary
			 for each type of inpatient hospital potentially preventable complication
			 for such period.
									(ii)Amount determinedThe amount determined under this clause, with respect to an applicable hospital and other
			 applicable healthcare delivery organizations determined appropriate by the
			 Secretary and an applicable historical period, for a type of inpatient
			 hospital potentially preventable complication identified under paragraph
			 (2) is equal to the product of—
										(I)the excess inpatient hospital potentially preventable complications (as defined in subparagraph
			 (A)) of the applicable hospital and other applicable healthcare delivery
			 organizations determined appropriate by the Secretary for the type of
			 inpatient hospital potentially preventable complication during the
			 applicable historical period; and
										(II)the estimated national average standardized incremental cost of that inpatient hospital potentially
			 preventable complication for applicable hospitals and other applicable
			 healthcare delivery organizations determined appropriate by the Secretary
			 during the applicable historical period (as determined under clause (iii))
			 adjusted by each hospital’s applicable payment adjustment factors.
										(iii)Methodology for estimating national average incremental cost of inpatient hospital potentially
			 preventable complicationsIn carrying out clause (ii)(II), the Secretary shall establish and apply a methodology to estimate
			 the national average standardized incremental cost of each inpatient
			 hospital potentially preventable complication identified under paragraph
			 (2).
									(2)Inpatient hospital potentially preventable complicationsFor purposes of this subsection, the Secretary shall select a methodology of identifying
			 potentially preventable complications that includes each inpatient
			 hospital complication that meets all of the following requirements:
								(A)The complication occurs during the stay and was not present on admission as an inpatient.
								(B)The complication is a harmful event, such as a surgical complication, or an acute illness, such as
			 an infection or an acute exacerbation of underlying chronic disease.
								(C)The complication could reasonably be prevented with adequate care and treatment and is not a
			 natural progression of a patient’s underlying illnesses present on
			 admission.
								(D)The complication may be reasonably construed as related to the care rendered during the stay.
								(E)The complication meets criteria applicable under subsection (j)(1) to the outcome described in this
			 subsection.
								(f)Aggregate payments for excess potentially preventable readmissions
							(1)Excess potentially preventable readmissions; aggregate payments for excess potentially preventable
			 readmissions definedFor purposes of this subsection:
								(A)Excess potentially preventable readmissions
									(i)In generalThe term excess potentially preventable readmissions means, for an applicable hospital or other applicable healthcare delivery organization determined
			 appropriate by the Secretary for an applicable historical period and with
			 respect to potentially preventable readmissions identified under paragraph
			 (2) for each risk class (as defined in clause (iii)) the difference
			 between—
										(I)the expected number of potentially preventable readmissions for the applicable hospital based on
			 the standard readmission rate in each risk class (as defined in clause
			 (ii)); and
										(II)the applicable hospital’s actual number of potentially preventable readmissions in each risk class
			 for the applicable historical period.Such difference may be a positive or negative number.(ii)Standard readmission rateIn carrying out clause (i)(I), the standard readmission rate shall be based on the average
			 potentially preventable readmission rate in each risk class, as
			 established under clause (iii), in the applicable historical period,
			 multiplied by the payment reduction factor established under subsection
			 (d)(3) for the applicable prospective period.
									(iii)Risk adjustmentIn this subparagraph, the term risk classes means such exhaustive and mutually exclusive risk classes as the Secretary shall establish in
			 order to apply a risk-adjustment methodology that meets the criteria in
			 subsection (j)(2) and account for the age, reason for admission, severity
			 of illness, and other risk factors identified by the Secretary of patients
			 that were present in patients at the time of hospital discharge from the
			 hospital admission that preceded their readmission.
									(B)Aggregate payments for excess potentially preventable readmissions
									(i)In generalThe term aggregate payments for excess potentially preventable readmissions means, for an applicable historical period, for all potentially preventable readmissions
			 identified under paragraph (2), an amount equal to the amount determined
			 under clause (ii).
									(ii)Amount determinedThe amount determined under this clause, with respect to an applicable hospital and other
			 applicable healthcare delivery organizations determined appropriate by the
			 Secretary and an applicable historical period, is equal to the sum across
			 all risk classes of the product of—
										(I)the excess potentially preventable readmissions in the risk class for the applicable hospital and
			 other applicable healthcare delivery organizations determined appropriate
			 by the Secretary for the applicable historical period; and
										(II)the average payment for potentially preventable readmissions (as defined in clause (iii)) in the
			 risk class for applicable hospitals and other applicable healthcare
			 delivery organizations determined appropriate by the Secretary for the
			 applicable historical period.
										(iii)Average payment for potentially preventable readmissionsIn clause (ii)(II), the term average payment for potentially preventable readmissions for a risk class means, for applicable hospitals and other applicable healthcare delivery organizations determined
			 appropriate by the Secretary for an applicable historical period, the
			 average payment for all potentially preventable readmissions that follow a
			 prior discharge in that risk class.
									(2)Potentially preventable readmissionsFor purposes of this subsection, the Secretary shall select a methodology of identifying
			 potentially preventable readmissions under paragraph (1) that includes
			 each readmission that meets all of the following requirements:
								(A)The readmission is within 30 days from the date of the initial discharge and could reasonably have
			 been prevented by—
									(i)the provision of appropriate care consistent with accepted standards in the prior discharge;
									(ii)adequate discharge planning;
									(iii)adequate post-discharge followup; or
									(iv)improved coordination between the inpatient and outpatient healthcare teams.
									(B)The readmission is for a condition or procedure related to the care during the prior admission or
			 during the care immediately following the prior discharge, including—
									(i)a readmission for the same or closely related condition or procedure as the prior discharge;
									(ii)a readmission for an infection or other complication of care;
									(iii)a readmission for a condition or procedure indicative of a failed surgical intervention; and
									(iv)a readmission for an acute decompensation of a coexisting chronic disease.
									(C)The readmission is back to the same hospital or to any other hospital.
								(D)The readmission does not occur under any of the following circumstances:
									(i)The original discharge was a patient-initiated discharge and was against medical advice and the
			 circumstances of such discharge and readmission are documented in the
			 patient’s medical record.
									(ii)The readmission was a planned readmission.
									(iii)Such other exclusion as the Secretary determines appropriate.
									(E)The readmission meets criteria applicable under subsection (j)(1) to the outcome described in this
			 subsection.
								(g)Aggregate payments for excess potentially preventable admissions
							(1)Excess potentially preventable admissions; aggregate payments for excess potentially preventable
			 admissions definedIn this subsection:
								(A)Excess potentially preventable admissions
									(i)In generalThe term excess potentially preventable admissions means, for an applicable healthcare delivery organization for an applicable historical period and
			 with respect to potentially preventable admissions identified under
			 paragraph (2), for each risk class (as defined in clause (iii)) the
			 difference between—
										(I)the expected number of beneficiaries with one or more potentially preventable admissions for the
			 applicable healthcare delivery organization based on the standard
			 potentially preventable admission rate for beneficiaries in each risk
			 class; and
										(II)the applicable healthcare delivery organization’s actual number of beneficiaries with one or more
			 potentially preventable admissions in each risk class for the applicable
			 historical period for beneficiaries assigned to the risk class.Such difference may be a positive or negative number.(ii)Standard potentially preventable admission rateIn carrying out clause (i)(I), the standard potentially preventable admission rate shall be based
			 on the average number of beneficiaries with one or more potentially
			 preventable admissions in each risk class, as defined in clause (iii), in
			 the applicable historical period, multiplied by the payment reduction
			 factor established under subsection (d)(3) for the applicable prospective
			 period.
									(iii)Risk adjustmentIn this subparagraph, the term risk classes means such exhaustive and mutually exclusive risk classes as the Secretary shall establish in
			 order to apply a risk-adjustment methodology that meets the criteria in
			 subsection (j)(2) and account for the age, reason for admission, severity
			 of illness, and other risk factors identified by the Secretary. The risk
			 class for a beneficiary shall be assigned under this subparagraph based on
			 the beneficiary’s chronic illness burden and history of healthcare
			 services for a time period of not less than 6 months preceding the
			 beginning of the applicable historical period.
									(B)Aggregate payments for excess potentially preventable admissions
									(i)In generalThe term aggregate payments for excess potentially preventable admissions means, for an applicable historical period, for potentially preventable admissions identified
			 under paragraph (2), an amount equal to the amount determined under clause
			 (ii).
									(ii)Amount determinedThe amount determined under this clause, with respect to an applicable healthcare delivery
			 organization and an applicable historical period, for all beneficiaries
			 with one or more potentially preventable admissions identified under
			 paragraph (2) is equal to the sum across all risk classes of the product
			 of—
										(I)the excess potentially preventable admissions (as defined in subparagraph (A)) in the risk class
			 for the applicable healthcare delivery organization during the applicable
			 historical period; and
										(II)the average payment per beneficiary of all potentially preventable admissions for beneficiaries in
			 the risk class (as determined under clause (iii)) for applicable
			 healthcare delivery organizations during the applicable historical period.
										(iii)Average payment per beneficiary of all potentially preventable admissionsThe term average payment per beneficiary of all potentially preventable admissions for a risk class means, for applicable healthcare delivery organizations for an applicable
			 historical period, the average payment per beneficiary for all potentially
			 preventable admissions in the risk class.
									(2)Potentially preventable admissionsFor purposes of this subsection, the Secretary shall select a methodology of identifying
			 potentially preventable admissions under paragraph (1) that includes each
			 admission that meets all of the following requirements:
								(A)The admission could reasonably have been prevented with adequate access to ambulatory care or
			 coordinated healthcare services.
								(B)The services provided as part of the admission could be safely performed in an outpatient facility.
								(C)The admission is not of a beneficiary with extensive comorbid disease or high severity of illness
			 that may necessitate that care be delivered in a hospital setting.
								(D)The admission meets criteria applicable under subsection (j)(1) to the outcome described in this
			 subsection.
								(h)Aggregate payments for excess potentially preventable emergency room visits
							(1)Excess potentially preventable emergency room visits; aggregate payments for excess potentially
			 preventable emergency room visits definedIn this subsection:
								(A)Excess potentially preventable emergency room visits
									(i)In generalThe term excess potentially preventable emergency room visits means, for an applicable healthcare delivery organization for an applicable historical period and
			 with respect to potentially preventable emergency room visits identified
			 under paragraph (2), for each risk class (as defined in clause (iii)) the
			 difference between—
										(I)the expected number of beneficiaries with one or more potentially preventable emergency room visits
			 for the applicable healthcare delivery organization based on the standard
			 potentially preventable emergency room visit rate for beneficiaries in
			 each risk class (as defined in clause (ii)); and
										(II)the applicable healthcare delivery organization’s actual number of beneficiaries with one or more
			 potentially preventable emergency room visits for the applicable
			 historical period for beneficiaries assigned to the risk class.Such difference may be a positive or negative number.(ii)Standard potentially preventable emergency room visit rateIn carrying out clause (i)(I), the standard potentially preventable emergency room visit rate shall
			 be based on the average number of beneficiaries with one or more
			 potentially preventable emergency room visits in each risk class, as
			 defined in clause (iii) in the applicable historical period, multiplied by
			 the payment reduction factor established under subsection (d)(3) for the
			 applicable prospective period.
									(iii)Risk adjustmentIn this subparagraph, the term risk classes means such exhaustive and mutually exclusive risk classes as the Secretary shall establish in
			 order to apply a risk-adjustment methodology that meets the criteria in
			 subsection (j)(2) and account for the age, reason for admission, severity
			 of illness, and other risk factors identified by the Secretary. The risk
			 class for a beneficiary shall be assigned based on the beneficiary’s
			 chronic illness burden and history of healthcare services for a time
			 period of not less than 6 months preceding the beginning of the applicable
			 historical period.
									(B)Aggregate payments for excess potentially preventable emergency room visits
									(i)In generalThe term aggregate payments for excess potentially preventable emergency room visits means, for an applicable historical period, for potentially preventable emergency room visits
			 identified under paragraph (2), an amount equal to the amount determined
			 under clause (ii).
									(ii)Amount determinedThe amount determined under this clause, with respect to an applicable healthcare delivery
			 organization and an applicable historical period, for all beneficiaries
			 with one or more potentially preventable emergency room visits identified
			 under paragraph (2) is equal to the sum across all risk classes of the
			 product of—
										(I)the excess potentially preventable emergency room visits (as defined in subparagraph (A)) in the
			 risk class for the applicable healthcare delivery organization during the
			 applicable historical period; and
										(II)the average payment per beneficiary of all potentially preventable emergency room visits for
			 beneficiaries in the risk class (as determined under clause (iii)) for
			 applicable healthcare delivery organizations during the applicable
			 historical period.
										(iii)Average payment per beneficiary of all potentially preventable emergency room visitsThe term average payment per beneficiary of all potentially preventable emergency room visits means, for applicable healthcare delivery organizations for an applicable historical period for a
			 risk class, the average payment per beneficiary for all potentially
			 preventable emergency room visits in the risk class.
									(2)Potentially preventable emergency room visitsFor purposes of this subsection, the Secretary shall select a methodology of identifying
			 potentially preventable emergency room visits under paragraph (1) that
			 includes each such visit that meets all of the following requirements:
								(A)The visit did not require emergency medical attention because the condition could be treated or
			 prevented by a physician or other healthcare provider in a nonemergency
			 setting.
								(B)The beneficiary involved does not have an extensive comorbid disease or high severity of illness
			 that may necessitate that care be delivered in an emergency room setting.
								(C)The visit meets criteria applicable under subsection (j)(1) to the outcome described in this
			 subsection.
								(i)Aggregate payments for excess potentially preventable outpatient procedures and tests
							(1)Excess potentially preventable outpatient procedures and tests; aggregate payments for excess
			 potentially preventable outpatient procedures and tests definedIn this subsection:
								(A)Excess potentially preventable outpatient procedures and tests
									(i)In generalThe term excess potentially preventable outpatient procedures and tests means, for an applicable healthcare delivery organization for an applicable historical period and
			 with respect to potentially preventable outpatient procedures and tests
			 identified under paragraph (2), for each risk class (as defined in clause
			 (iii)) the difference between—
										(I)the expected number of beneficiaries with one or more potentially preventable outpatient procedures
			 and tests for the applicable healthcare delivery organization based on the
			 standard potentially preventable rate of potentially preventable
			 outpatient procedures and tests for beneficiaries in each risk class (as
			 defined in clause (ii)); and
										(II)the applicable healthcare delivery organization’s actual number of beneficiaries with one or more
			 potentially preventable outpatient procedures and tests in each risk class
			 for the applicable historical period for beneficiaries assigned to the
			 risk class.Such difference may be a positive or negative number.(ii)Standard potentially preventable rate of outpatient procedures and testsIn carrying out clause (i)(I), the standard potentially preventable rate of outpatient procedures
			 and tests shall be based on the average number of beneficiaries with one
			 or more potentially preventable outpatient procedures and tests in each
			 risk class, as defined in clause (iii) in the applicable historical
			 period, multiplied by the payment reduction factor established under
			 subsection (d)(3) for the applicable prospective period.
									(iii)Risk adjustmentIn this subparagraph, the term risk classes means such exhaustive and mutually exclusive risk classes as the Secretary shall establish in
			 order to apply a risk-adjustment methodology that meets the criteria in
			 subsection (j)(2) and account for the age, reason for admission, severity
			 of illness, and other risk factors identified by the Secretary. The risk
			 class for a beneficiary shall be assigned based on the beneficiary’s
			 chronic illness burden and history of healthcare services for a time
			 period of not less than 6 months preceding the beginning of the applicable
			 historical period.
									(B)Aggregate payments for excess potentially preventable outpatient procedures and tests
									(i)In generalThe term aggregate payments for excess potentially preventable outpatient procedures and tests means, for an applicable historical period, for all beneficiaries with one or more potentially
			 preventable outpatient procedures and tests identified under paragraph
			 (2), an amount equal to the amount determined under clause (ii).
									(ii)Amount determinedThe amount determined under this clause, with respect to an applicable healthcare delivery
			 organization and an applicable historical period, for potentially
			 preventable outpatient procedures and tests identified under paragraph (2)
			 is equal to the sum across all risk classes of the product of—
										(I)the excess potentially preventable outpatient procedures and tests (as defined in subparagraph (A))
			 for the risk class for the applicable healthcare delivery organization
			 during the applicable historical period; and
										(II)the average payment per beneficiary of all potentially preventable outpatient procedures and tests
			 for beneficiaries in the risk class (as determined under clause (iii)) for
			 applicable healthcare delivery organizations during the applicable
			 historical period.
										(iii)Average payment per beneficiary of all potentially preventable outpatient procedures and testsThe term average payment per beneficiary of all potentially preventable outpatient procedures and tests for a risk class means, for applicable healthcare delivery organizations for an applicable
			 historical period, the average payment per beneficiary of all potentially
			 preventable outpatient procedures and tests in the risk class.
									(2)Potentially preventable outpatient procedures and testsFor purposes of this subsection, the Secretary shall select a methodology of identifying
			 potentially preventable outpatient procedures and tests that includes each
			 procedure or test that meets all of the following requirements:
								(A)The procedure or test is provided or ordered by a physician or other healthcare provider to
			 supplement or support the evaluation or treatment of a beneficiary
			 including a procedure, diagnostic test, laboratory test, therapy service,
			 or radiology service.
								(B)The procedure or test may be overused in the provision healthcare or treatment.
								(C)The procedure or test is not for a beneficiary with extensive comorbid disease or high severity of
			 illness that may necessitate frequent monitoring with outpatient
			 procedures and tests.
								(D)The procedure or test meets criteria applicable under subsection (j)(1) to the outcome described in
			 this subsection.
								(j)Selection of methods for identifying potentially preventable outcomes and method of risk adjustment
							(1)Selection criteria for method for identifying potentially preventable outcomesThe Secretary shall select a methodology of identifying each of the potentially preventable
			 outcomes. For each type of potentially preventable outcome the methodology
			 selected shall meet the following criteria:
								(A)Be comprehensive with a uniform structure.
								(B)Have available a method of risk adjustment that meets the criteria in paragraph (2).
								(C)Be clinically meaningful having exclusions for beneficiaries for whom the outcome is not
			 potentially preventable including those beneficiaries with extensive
			 comorbid disease or high severity of illness.
								(D)To the extent possible have been successfully implemented in the payment organization of a State
			 Medicaid program or a major payer or be certified by an entity with a
			 contract under section 1890(a).
								(E)Be open, transparent, and available for review and comment.
								(F)To the extent possible, be in the public domain.
								(G)If commercially available methods are the only viable methods that meet the criteria in
			 subparagraphs (A), (B), (C), and (D), the Secretary may select such
			 commercial methods as long as such methods meet the criteria in
			 subparagraph (E).
								(2)Selection criteria for method of risk adjustmentThe Secretary shall select a methodology for risk adjusting the rate of each of the potentially
			 preventable outcomes. For each type of potentially preventable outcome,
			 the methodology for risk adjustment shall meet the following criteria:
								(A)The methodology is comprehensive with a uniform structure.
								(B)The methodology is clinically meaningful and explicitly recognize severity of illness, chronic
			 illness burden, and patients with extensive comorbid disease or high
			 severity of illness.
								(C)To the extent possible, the methodology has been successfully implemented in payment under a State
			 Medicaid program or by a major payer or is certified by an entity with a
			 contract under section 1890(a).
								(D)The methodology is open and transparent and available for review and comment.
								(E)To the extent possible, the methodology is in the public domain.
								(F)If commercially available methods are the only viable methods that meet the criteria in
			 subparagraphs (A), (B), and (C), the Secretary may select such commercial
			 methods as long as such methods meet the criteria in subparagraph (D).
								(k)DefinitionsIn this section:
							(1)Applicable healthcare delivery organizationThe term applicable healthcare delivery organization means a Medicare Advantage Plan receiving payments under part C, health home, accountable care
			 organization, applicable hospital (as defined in subparagraph (C)),
			 ambulatory surgery center, federally qualified health center, or other
			 healthcare delivery organization identified by the Secretary.
							(2)Applicable historical periodThe term applicable historical period means, with respect to an applicable healthcare delivery organization for a fiscal year, the most
			 recent 2-year period for which data from the organization are available
			 for purposes of this section.
							(3)Applicable hospitalThe term applicable hospitals means a subsection (d) hospital (as defined in section 1886(d)(1)(B).
							(4)Applicable prospective periodThe term applicable prospective period means—
								(A)with respect to an organization, the fiscal year in which the healthcare delivery organization
			 specific adjustment factor under subsection (a)(2) for an applicable
			 historical period applies to the payments to the healthcare delivery
			 organization; and
								(B)with respect to healthcare professionals, the year in which the geographic-specific potentially
			 preventable outcomes adjustment factor under subsection (b)(2) for an
			 applicable historical period applies to payments to the professionals.
								(5)Potentially preventable outcomesThe term potentially preventable outcomes means inpatient potentially preventable complications under subsection (e)(2), potentially
			 preventable readmissions under subsection (f)(2), potentially preventable
			 admissions under subsection (g)(2), potentially preventable emergency room
			 visits under subsection (h)(2), and potentially preventable outpatient
			 procedures and tests under subsection (i)(2)..
			(b)Reporting of potentially preventable outcomes
				(1)Reporting to healthcare delivery organizationsFor each applicable historical period, the Secretary of Health and Human Services (in this section
			 referred to as the Secretary) shall provide confidential reports to applicable healthcare delivery organizations with respect
			 to potentially preventable outcomes. The confidential reports shall be
			 provided to a healthcare delivery organization at least 90 days before the
			 date of their release to the public regarding potentially preventable
			 outcomes of the healthcare delivery organization.
				(2)Reporting health delivery organization specific information
					(A)In generalThe Secretary shall make information available to the public regarding potentially preventable
			 outcomes of each applicable healthcare delivery organization.
					(B)Opportunity to review and submit correctionsThe Secretary shall ensure that an applicable healthcare delivery organization has the opportunity
			 to review, and submit corrections for, the information to be made public
			 prior to such information being made public.
					(C)Web site postingSuch information shall be posted on the Hospital Compare Internet Web Site in an easily
			 understandable format.
					(c)Applicability to medicaidThe Secretary shall apply to State plans (or waivers) under title XIX of the Social Security Act
			 regulations relating to payment adjustments for potentially preventable
			 outcomes (as defined in section 1899B(k) of such Act) as appropriate for
			 the Medicaid program. Such regulations shall be in effect no later than
			 October 1, 2017.
			(d)Quality improvement grants
				(1)In generalSubject to paragraph (4)(D), beginning in fiscal year 2017 the Secretary shall award quality
			 improvement grants to eligible healthcare delivery organizations described
			 in paragraph (2) that meet the criteria established under paragraph (3).
				(2)Eligible healthcare delivery organizationFor purposes of this subsection for a fiscal year, an eligible healthcare delivery organization is
			 an applicable healthcare delivery organization that has a healthcare
			 delivery organization-specific adjustment factor for the fiscal year (as
			 determined under section 1899B(a)(2) of the Social Security Act, as added
			 by subsection (a)), that is lower than the healthcare delivery
			 organization-specific adjustment factor (under such section) for 75
			 percent of all other healthcare delivery organizations in such fiscal
			 year.
				(3)CriteriaThe Secretary shall establish criteria for awarding grants under this subsection.
				(4)Limitations
					(A)Use of grant fundsA healthcare delivery organization that applies for and receives a grant under this subsection
			 shall use such grant to implement processes that lower the rate of
			 potentially preventable outcomes.
					(B)Term of grantGrants under this subsection shall be for 2 years.
					(C)ReportsA healthcare delivery organization that applies for and receives a grant under this subsection
			 shall, not later than 30 months after the date of receiving such grant,
			 submit a report to the Secretary on the processes funded by such grant and
			 the resulting impact on rates of potentially preventable outcomes.
					(D)Amount of grantsThe aggregate amount of funds awarded as grants under this subsection for a fiscal year shall not
			 exceed 5 percent of the sum of the composite aggregate payments for excess
			 potentially preventable outcomes for all healthcare delivery organizations
			 in the applicable historical period (as determined under section
			 1899B(c)(1) of the Social Security Act).
					(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary
			 for each of fiscal years 2017 through 2021.
				(e)GAO reportNot later than January 1, 2018, the Comptroller General of the United States shall submit to
			 Congress a report on the impact of section 1899B of the Social Security
			 Act, as added by subsection (a), on Medicare beneficiaries care, Medicare
			 expenditures, and Medicare providers, including the quality of care
			 furnished under the Medicare program.
			(f)Application of definitionsIn this section, the terms applicable healthcare delivery organization, applicable historical period, potentially preventable outcomes have the meanings given such terms in section 1899B(j) of the Social Security Act, as added by
			 subsection (a).
			
